Citation Nr: 1205288	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an intestinal disorder, claimed as colon cancer and diagnosed as a colon lipoma, to include as due to ionizing radiation exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation exposure.  

3.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to September 1953.  

This matter is on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  However, jurisdiction of the appeal is currently with the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in May 2010 for further development and is now ready for disposition.

As a procedural matter, the Board notes that the Veteran submitted some medical literature with a written statement in April 2011.  However, he has waived RO consideration of this evidence.  Therefore, there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 20.1304 (2011).  

In his April 2011 statement, the Veteran has asserted that he has experienced kidney failure, underwent a gall bladder surgery and a number of knee surgeries, and has also been seen for symptoms of infertility.  He has attributed all of these disorders to his radiation exposure.  As none of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus and whether new and material evidence has been presented to reopen a claim for service connection for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was an on-site participant in Operation RANGER involving the atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for VA purposes.

2.  An intestinal disorder, diagnosed as a lipoma, is not a disorder that is presumed to be due to exposure to ionizing radiation, nor is it a radiogenic disease.

3.  An intestinal disorder diagnosed as a lipoma was not shown in service or for many years thereafter and is unrelated to service.


CONCLUSION OF LAW

The Veteran's intestinal disorder (diagnosed as a colon lipoma) was not incurred in or aggravated by active duty, and is not the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A March 2006 letter satisfied the notice requirements outlined in Dingess.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjuciated in a July 2007 statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and personnel records.  Moreover, the RO has forwarded the Veteran's information to both the Joint Services Records and Research Center (JSRRC) and the Defense Threat Reduction Agency (DTRA) in order to verify his claimed exposure to ionizing radiation and to obtain a dose estimate related to such exposure.  The Veteran also submitted his own private treatment records and personnel records in support of his claim.  He has not identified any additional records that have not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in February 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent the claims are being adjudicated, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to the Veteran's statements, and provides a sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, the Board notes that this appeal was previously remanded in May 2010 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, in that remand, the Board instructed that the Veteran's claim and personnel records be forwarded to the JSRRC in order to verify his involvement in any radiation-risk activity, and also sent to the DTRA in order to obtain a dose estimate based on the Veteran's service.  When this development was completed, the Veteran was to be provided with a VA examination.  

In accordance with these instructions, the RO sent the Veteran's file to the JSRRC in June 2010, and the JSRRC replied to this request shortly thereafter.  Moreover, in December 2010, the DTRA sent the RO a statement confirming the Veteran's participation in a radiation-risk activity and provided a dose estimate.  After this development was completed, the Veteran was provided a VA examination in February 2011.  Finally, after the completion of the required development, the RO readjudicated the issues on appeal, and issued the Veteran a supplemental statement of the case in March 2011.

Accordingly, the Board finds that the May 2010 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service Connection Based on Radiation Exposure

In addition to the above, service connection for a claimed disorder may also be warranted based on exposure to ionizing radiation.  Such entitlement may be shown in one of two ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites not applicable here.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).

It is the Veteran's primary contention that his claimed disorders are due to ionizing radiation he was exposed to while operating in support of Operation RANGER, a series of atmospheric nuclear detonations occurring at the Nevada Test Site from January 27 to February 6, 1951.  Specifically, he stated that he was temporarily assigned to the 373rd and 53rd Very Long Range (VLR) Weather Squadrons, where he was tasked to fly through potentially radioactive clouds following a test detonation in order to sample for airborne radioactivity.  As part of these duties, he recalled changing air sample filters on his aircraft and observing his aircraft being washed down by ground crews.  However, he has denied ever being personally monitored for radiation exposure or potential contamination.  

The Department of the Air Force notified the RO in August 2005 that it did not possess any evidence of any exposure data related to this Veteran.  However, contrary to the RO's determination in February 2006, the mere fact that the Air Force does not have exposure data for the Veteran does not necessarily mean that he was never exposed to such radiation.  Indeed, the Veteran has stated that his exposure was not monitored during service.  

A review of the Veteran's personnel records indicate that he was assigned to the 373rd VLR Weather Reconnaissance Squadron, located in Bermuda during part of his active duty service.  These records do not specifically indicate the dates of service, but he has stated that he was with this unit from April 1949 to February 1951.   Despite being stationed in Bermuda, he has asserted that that he was assigned to temporary duty in support of Operation RANGER and transported to Barksdale Air Force Base, Louisiana, during that time.  In support of his argument, he has submitted a January 1951 letter indicating that certain members of this unit, including the Veteran, were assigned to Barksdale Air Force Base for 60 days of temporary duty with Strategic Air Command (SAC).  
 
Per the May 2010 remand, the Veteran's information was sent to the Joint Services Records and Research Center (JSRRC) for further investigation.  In July 2010, the JSRRC responded that it reviewed the available history of the 373rd Reconnaissance Squadron from June to December 1950 as well as a 1951 history report from the Military Air Transport Service (the Squadron's parent command).  This research confirmed that the 373rd Reconnaissance Squadron was based out of Bermuda in 1951, but there was no evidence documenting this squadron's involvement in Operation RANGER.  Of additional note, the JSRRC did find records relating to participation in Operation RANGER by other reconnaissance squadrons, including the 374th VLR Weather Reconnaissance Squadron which was stationed at McClellan Air Force Base in California.  Therefore, the JSRRC was unable to corroborate his recollections of service. 

However, despite the JSRRC's findings, the Veteran's information was also sent to the Defense Threat Reduction Agency (DTRA) for further research.  In the DTRA's response, it learned that the 373rd Reconnaissance Squadron sent Flight "B" to Barksdale Air Force Base, Louisiana, and Flight "C" to Robins Air Force Base, Georgia, in order to support Operation RANGER.  This corroborates the January 1951 temporary duty assignment letter submitted by the Veteran.  Given the DTRA's information regarding Flight "C," a fact that the Veteran, the JSRRC, nor any other evidence in the claims file has ever previously mentioned, it appears that the DTRA has reviewed evidence that the JSRRC did not consider.  Moreover, the DTRA research indicated that in fact both the 373rd and 374th VLR Weather Reconnaissance Squadrons participated in Operation RANGER.  Specifically, while it was the 373rd Reconnaissance Squadron's primary responsibility track clouds "at a distance of more than 600 miles from ground zero," the 374th Reconnaissance Squadron was responsible for "close-in nuclear surveillance and cloud tracking within 600 miles from ground zero."

In short, the information provided by the DTRA in fact indicates the Veteran's involvement with Operation RANGER.  The Board concludes that that Veteran was an on-site participant in Operation Ranger, and is entitled to the presumptions under 38 C.F.R. § 3.309(d).  

Moreover, for purposes of any disorder that may be considered a radiogenic disease as discussed in 38 C.F.R. § 3.311, the Board notes that the Veteran may be considered for any of these disorders based on his estimated radiation exposure.  In this case, the DTRA has estimated that the Veteran could have received as much as 16 rem of external gamma ray exposure and .5 rem of neutron exposure.  
By comparison, the current legal limit for annual total effective dose is 5 rem.  10 C.F.R. § 20.1201 (2011).  In the absence of any evidence disputing these estimates, the Board accepts them as the Veteran's exposure during service.  

Nevertheless, although the Veteran participated in Operation RANGER, service connection for his colon disorder is not warranted.  The evidence does not indicate that his diagnosed colon lipoma is due to such exposure.  The Board recognizes that the Veteran has characterized his colon disorder claim as one for colon cancer, which is a disease that may be presumed related to participation in a radiation-risk activity under 38 C.F.R. § 3.309(d), to include Operation RANGER.  However, the Veteran has not actually been diagnosed with colon cancer.  Based on the evidence of record, the Veteran underwent a hemicolectomy in February 2004 for what was identified as a "colon mass."  The post-surgical report biopsy identified this mass as a "large lipoma."  

A lipoma is defined as a "benign, soft, rubbery, encapsulated tumor of adipose tissue, usually composed of mature fat calls" which, as was pointed out by a VA examiner in February 2011, is not colon cancer.   See also Dorland's Illustrated Medical Dictionary, p. 1078 (31st ed.) (2007).   Indeed, more recently, the Veteran concedes that his colon mass was not malignant (cancerous).  See Veteran's statement received April 2011.  Lipomas are not a disease that may be service connected based on the Veteran's participation in a radiation-risk activity.  Service connection is not warranted on this basis.  

Next, the Board addresses whether the Veteran's lipoma may be characterized as a radiogenic disease.  As an initial matter, a colon lipoma is not specifically listed as radiogenic diseases under 38 C.F.R. § 3.311 (b)(2).  However, this fact is not dispositive of the claim, as VA shall nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 if the Veteran has submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2011).  

In this case, the Veteran has submitted a December 2009 statement by a private physician who opined that the Veteran's colon cancer was attributable to his radiation exposure.  However, the Veteran has not been diagnosed with colon cancer; and, as previously noted, he does not necessarily argue the contrary.  See Veteran's statement dated in April 2011.  Further, neither the private physician nor any of the supporting material has suggested a relationship between lipomas and radiation exposure.  

Recognition is given to an article submitted by the Veteran that links radiation exposure to gastrointestinal disorders such as nausea and diarrhea. This literature noted that this occurs when the patient's exposure is 200 rem or higher, which is well above his estimated dose here.  Moreover, the submitted information does not speak to the specifics of this case.  The articles are not accompanied by any medical opinion linking the Veteran's lipoma to his in-service radiation exposure. The Board finds the articles are of low probative value.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).

Thus, as colon lipomas are not presumptively related to a radiation-risk activity and, given that there has been no evidence to show that a lipoma is a radiogenic disease, service connection for this disorder based on exposure to ionizing radiation is not warranted.  

Service Connection on a Direct Basis

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted for his colon lipoma on this basis either.

As an initial matter, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a colon disorder that might be indicative of lipomas or any other benign growths.  Notably, at the time of his separation physical examination in August 1953, the clinical evaluation of the Veteran's abdomen and viscera was normal.  No chronic intestinal disorder was noted in service.

Next, post-service evidence does not reflect intestinal symptomatology for many years after service discharge.  Specifically, the earliest indication of such treatment was not until February 2004, where it was noted that a biopsy in December 2003 indicated a benign growth.  The Board emphasizes the multi-year gap between discharge from active duty service in 1953 and the first indications of treatment for an intestinal disorder approximately 50 years later.  Indeed, the Veteran has not truly asserted continuous symptoms since active duty.  In fact, according to his testimony at his hearing before the Board in December 2009, he did not appear to have abdominal symptomatology until shortly before the December 2003 biopsy.  See Hearing Transcript (T.) at 9.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's intestinal disorder to active duty, despite his contentions to the contrary.    

First as was noted by the VA examiner in February 2011, there is no evidence that the Veteran has ever had colon cancer.  Moreover, there is no competent evidence in the record, and no physician has asserted, that the lipoma that was removed in 2004 was related to active duty.  Indeed, as was mentioned above, it has been the Veteran's primary assertion that this disorder is related to his radiation exposure, rather than any specific incident occurring during active duty.  

Moreover, to the extent that the Veteran would make such an assertion, he is not competent to provide testimony regarding the etiology of his colon lipoma.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Because intestinal masses are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements he might make regarding the claimed etiology of his lipoma would lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for an intestinal disorder, claimed as colon cancer and diagnosed as a colon lipoma, to include as due to ionizing radiation exposure, is denied. 


REMAND

With regard to his diabetes mellitus claim, the Board notes that the Veteran was evaluated for this disorder as part of a February 2011 physical.  At that time, the examiner observed that he was diagnosed with diabetes mellitus in approximately 1996, and that he does take insulin to control it.  In providing an opinion as to whether the Veteran's diabetes mellitus was related to active duty or to radiation exposure, the examiner stated that "diabetes is not an established radiogenic disease based on review of the medical literature."  

However, contrary to the VA examiner's statement, a December 2009 private opinion indicated that it is more likely than not that the Veteran's diabetes mellitus is related to his radiation exposure.  That opinion enjoys limited probative value, however, due to its lack of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated).

The claims file also includes some literature proposing a link between radiation exposure and diabetes.  See http:// http://lifeabundantly-alim.blogspot.com/2010/09/diabetes-mercury-and-radiation-linked.html (January 28, 2011) (citing studies discussing the effect of radiation on the endocrine system).  The Veteran has also submitted computer search results indicating a potential relationship between receiving radiation treatment for cancer and symptoms of diabetes.  A more specific discussion of the reviewed literature is necessary.

Additionally, when providing her opinion, the VA examiner stated that she was unable to review the dose estimates of the Veteran's radiation exposure.   In making this statement, she implies that her opinion did not include consideration of the dose estimates from the DTRA.  As these estimates may impact her opinion, it is important to ensure that she has reviewed these estimates.  The Board notes that the RO may need to obtain the estimated committed dose to the Veteran's endocrine system.  

Finally, the Board notes that in an April 2010 decision, the RO denied the Veteran's application to reopen a previously denied claim of service connection for prostate cancer.  However, in his April 2011 statement as well as his statement to the DTRA, the Veteran has continued to argue that his prostate cancer is related to his radiation exposure.  The Board construes these statements as a notice of disagreement to the April 2010 decision.  Although he has not specifically stated his disagreement, his intent is clear, and special wording is not required in order for a communication to be viewed as a notice of disagreement.  See 38 C.F.R. § 20.200 (2011).  

Having noted the Veteran's disagreement with the April 2010 decision, he is now entitled to a statement of the case (SOC) addressing the issues addressed therein.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  Parenthetically, the Board observes that the Veteran's participation in atmospheric testing (OPERATION RANGER) has been established, and that prostate cancer is listed as a "radiogenic disease" under 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If the Veteran has received any private treatment for his diabetes mellitus, and the records of such treatment are not in the record, an effort should be made to acquire them after obtaining the Veteran's authorization.

If the Veteran has received treatment from any VA Medical Center, these records should also be associated with the records. 

2.  Return the Veteran's claims file to the VA examiner who conducted the examination in February 2011, or if that examiner is not available to a qualified examiner. If the examiner determines that an additional examination is necessary, one should be scheduled.

The examiner is once again requested to address the following questions:
a) Whether, based on a review of the relevant medical literature and competent opinions whether diabetes mellitus may be considered a radiogenic disease.  
b) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's diabetes mellitus is related to the ionizing radiation exposure resulting from his participation in Operation RANGER or was otherwise caused by his military service.
 
The examiner should provide a thorough reasons and bases for all opinions rendered.  Such a discussion may include, but are not limited to, topics such as the Veteran's symptoms, as well as any medical literature that discusses the relationship between diabetes mellitus and radiation exposure.  

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided.  If the examiner determines that additional information is required from the DTRA, such information should be acquired.  

3.  If the VA examiner determines that diabetes mellitus is a radiogenic disease, refer the claim to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  

4.  After completion of the foregoing, readjudicate the claim on appeal. If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

5.  Provide the Veteran and his representative a SOC on the issue of whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  Due consideration should be given to the fact that the record now establishes that the Veteran was a participant in atmospheric testing (OPERATION RANGER).  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if she wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


